Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 12-19, 21-24, 27-28, 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the submitted art, Nakao (US Publication 2006/0105724 A1).
Regarding claim 1, Nakao discloses a method for wireless communication in a wireless local area network (WLAN) (wireless LAN, see paragraph 0128) comprising:
transmitting a first packet from a first WLAN device to a second WLAN device via a wireless channel (transmitting a rate request signal and training signals from the first radio apparatus 10a to the second radio apparatus 10b in a wireless channel, see paragraph 0154, Figs. 9, 3B; in a wireless LAN, see paragraph 0128; the combination of a rate request signal and training signals is interpreted as a first packet), the first packet formatted as a multiple-input-multiple-output (MIMO) transmission that includes one or more test portions for link quality estimation (the first MIMO STS, first MIMO-LTS through fourth MIMO-STS and Fourth MIMO-LTS are training signals to allow a channel to be estimated,  see paragraph 0129, Fig. 3B); and
receiving, from the second WLAN device, feedback information based on the link quality estimation of the one or more test portions of the first packet (the second radio apparatus 10b estimates the channel based on the training signals, and updates and transmits an updated rate information back to the first radio apparatus 10a, see paragraph 0154, Fig. 9); and
determining a selected transmission rate option for transmission of a subsequent packet to the second WLAN device via the wireless channel based, at least in part, on the feedback information (the first radio apparatus 10a sets a data rate by referring to the rate information received from the second radio apparatus 10b, see paragraphs 0130, 0154, Fig. 9).

Regarding claim 2, Nakao discloses the method of claim 1, wherein the one or more test portions for link quality estimation include a link quality estimation sequence for measuring a link quality metric for each of a plurality of spatial streams in the MIMO transmission (training signals correspond to MIMO-LTSs having multiple streams the number of which corresponds to the channels to be estimated, see paragraph 0129; see first MIMO-LTS and second MIMO-LTS, see paragraphs 0128-0129, Fig. 3B).

Regarding claim 12, Nakao discloses the method of claim 1, wherein the first packet includes an indication to cause the second WLAN device perform the link quality estimation of the one or more test portions (the first MIMO STS, first MIMO-LTS through fourth MIMO-STS and Fourth MIMO-LTS are training signals to allow a channel to be estimated,  see paragraph 0129, Fig. 3B) and provide the feedback information based on the link quality estimation (the second radio apparatus 10b estimates the channel and updates and transmits an updated rate information back to the first radio apparatus 10a, see paragraph 0154, Fig. 9).

Regarding claim 13, Nakao discloses the method of claim 12, wherein the indication is included in a preamble of the first packet (training signal is added in the preamble, see paragraphs 0005, 0207).

Regarding claim 14, Nakao discloses the method of claim 1, wherein the first packet includes upper layer data for the second WLAN device in addition to the one or more test portions for the link quality estimation (rate request signal is included in the combination of the rate request signal and the training signals, see paragraph 0154).

Regarding claim 15, Nakao discloses the method of claim 14, wherein the one or more test portions for the link quality estimation is included in a separate portion of the first packet that is different from the one or more test portions (the first MIMO STS, first MIMO-LTS through fourth MIMO-STS and Fourth MIMO-LTS are training signals that are included in the combination of the rate request signal and the training signals, see paragraph 0154).

Regarding claim 16, Nakao discloses the method of claim 1, wherein the feedback information includes a field that indicates the selected transmission rate option that was selected by the second WLAN device based on the link quality estimation (the second radio apparatus 10b estimates the channel based on the training signals, and updates and transmits an updated rate information back to the first radio apparatus 10a, see paragraph 0154, Fig. 9).

Regarding claim 17, Nakao discloses the method of claim 1, wherein the feedback information includes one or more link quality metrics related to the one or more test portions for the link quality estimation (the second radio apparatus 10b estimates the channel based on the training signals, and updates and transmits an updated rate information back to the first radio apparatus 10a, see paragraph 0154, Fig. 9), the method further comprising:
determining, by the first WLAN device, the selected transmission rate option based, at least in part, on the one or more link quality metrics (the first radio apparatus 10a sets a data rate by referring to the rate information received from the second radio apparatus 10b, see paragraphs 0130, 0154, Fig. 9).

Regarding claim 18, Nakao discloses a method for wireless communication in a wireless local area network (WLAN) (wireless LAN, see paragraph 0128), comprising:
receiving, from a first WLAN device via a wireless channel, a first packet formatted as a multiple-input-multiple-output (MIMO) transmission that includes one or more test portions for link quality estimation (receiving a rate request signal and training signals from the first radio apparatus 10a in a wireless channel, see paragraph 0154, Figs. 9, 3B; in a wireless LAN, see paragraph 0128; the combination of a rate request signal and training signals is interpreted as a first packet); and
transmitting feedback information to the first WLAN device based on link quality estimation of the one or more test portions in the first packet (the second radio apparatus 10b estimates the channel and updates and transmits an updated rate information back to the first radio apparatus 10a, see paragraph 0154, Fig. 9), 
the feedback information usable by the first WLAN device to determine a selected transmission rate option for transmission a subsequent packet for transmission from the first WLAN device via the wireless channel (the first radio apparatus 10a sets a data rate by referring to the rate information received from the second radio apparatus 10b, see paragraphs 0130, 0154, Fig. 9).

Regarding claim 19, the method of claim 18, wherein the one or more test portions for link quality estimation include a link quality estimation sequence for measuring a link quality metric for each of a plurality of spatial streams in the MIMO transmission (training signals correspond to MIMO-LTSs having multiple streams the number of which corresponds to the channels to be estimated, see paragraph 0129; see first MIMO-LTS and second MIMO-LTS, see paragraphs 0128-0129, Fig. 3B).

Regarding claim 21, Nakao discloses the method of claim 20, wherein the plurality of link quality metrics correspond to a plurality of spatial streams in the MIMO transmission (training signals correspond to MIMO-LTSs having multiple streams the number of which corresponds to the channels to be estimated, see paragraph 0129; see first MIMO-LTS and second MIMO-LTS, see paragraphs 0128-0129, Fig. 3B).

Regarding claim 22, Nakao discloses the method of claim 18, further comprising:
determining the selected transmission rate option for a plurality of spatial streams in the MIMO transmission based on link quality estimation, wherein the feedback information includes a field that indicates the selected transmission rate option (the first radio apparatus 10a sets a data rate by referring to the rate information received from the second radio apparatus 10b, see paragraphs 0130, 0154, Fig. 9).

Regarding claim 23, Nakao discloses an apparatus (radio apparatus 10, see paragraph 0122, Figs. 2 and 6) of a first wireless local area network (WLAN) device (wireless LAN, see paragraph 0128), comprising: 
at least one modem configured to (modem unit, see Fig. 6):
output a first packet for transmission from the first WLAN device to a second WLAN device via a wireless channel (transmitting a rate request signal and training signals from the first radio apparatus 10a to the second radio apparatus 10b in a wireless channel, see paragraph 0154, Figs. 9, 3B; in a wireless LAN, see paragraph 0128; the combination of a rate request signal and training signals is interpreted as a first packet), wherein the first packet is formatted as a multiple-input-multiple-output (MIMO) transmission that includes one or more test portions for link quality estimation (the first MIMO STS, first MIMO-LTS through fourth MIMO-STS and Fourth MIMO-LTS are training signals to allow a channel to be estimated,  see paragraph 0129, Fig. 3B), and 
obtain, from the second WLAN device, feedback information based on the link quality estimation of the one or more test portions of the first packet (the second radio apparatus 10b estimates the channel and updates and transmits an updated rate information back to the first radio apparatus 10a, see paragraph 0154, Fig. 9); and 
at least one processor communicatively coupled with the at least one modem and configured to determine a selected transmission rate option for transmission of a subsequent packet to the second WLAN device via the wireless channel based, at least in part, on the feedback information (the first radio apparatus 10a sets a data rate by referring to the rate information received from the second radio apparatus 10b, see paragraphs 0130, 0154, Fig. 9).

Regarding claim 24, Nakao discloses the apparatus of claim 23, wherein the one or more test portions for link quality estimation include a link quality estimation sequence for measuring a link quality metric for each of a plurality of spatial streams in the MIMO transmission (training signals correspond to MIMO-LTSs having multiple streams the number of which corresponds to the channels to be estimated, see paragraph 0129; see first MIMO-LTS and second MIMO-LTS, see paragraphs 0128-0129, Fig. 3B).

Regarding claim 27, Nakao discloses the apparatus of claim 23, further comprising:
at least one transceiver coupled to the at least one modem (a radio unit coupled to a modem unit, see Fig. 6);
a plurality of antennas coupled to the at least one transceiver (a plurality of antennas 12a, 12b, 12d coupled to the radio unit, see Fig. 6) to wirelessly transmit signals output from the at least one transceiver (signals are wirelessly transmitted from a plurality of antennas, see paragraph 0010, see Fig. 2); and
a housing that encompasses the at least one modem, the at least one processor, the at least one transceiver and at least a portion of the plurality of antennas (a housing that encompasses a modem unit, a processing unit, and at least a portion of antennas 12a, 12b, 12d, see Fig. 6). 

Regarding claim 28, Nakao discloses an apparatus (radio apparatus 10, see paragraph 0122, Figs. 2 and 6) of a second wireless local area network (WLAN) device (wireless LAN, see paragraph 0128), comprising:
at least one modem configured to obtain, from a first WLAN device via a wireless channel, a first packet formatted as a multiple-input-multiple-output (MIMO) transmission that includes one or more test portions for link quality estimation (receiving a rate request signal and training signals from the first radio apparatus 10a in a wireless channel, see paragraph 0154, Figs. 9, 3B; in a wireless LAN, see paragraph 0128; the combination of a rate request signal and training signals is interpreted as a first packet); and
at least one processor communicatively coupled with the at least one modem and configured to determine feedback information based on link quality estimation of the one or more test portions in the first packet (the second radio apparatus 10b estimates the channel and updates and transmits an updated rate information back to the first radio apparatus 10a, see paragraph 0154, Fig. 9), the feedback information usable by the first WLAN device to determine a selected transmission rate option for transmission a subsequent packet for transmission from the first WLAN device via the wireless channel (the second radio apparatus 10b estimates the channel and updates and transmits an updated rate information back to the first radio apparatus 10a, see paragraph 0154, Fig. 9); and
the at least one modem configured to output the feedback information for transmission to the first WLAN device (the second radio apparatus 10b estimates the channel and updates and transmits an updated rate information back to the first radio apparatus 10a, see paragraph 0154, Fig. 9).

Regarding claim 30, Nakao discloses the apparatus of claim 28, further comprising:
at least one transceiver coupled to the at least one modem (a radio unit coupled to a modem unit, see Fig. 6);
a plurality of antennas coupled to the at least one transceiver (a plurality of antennas 12a, 12b, 12d coupled to the radio unit, see Fig. 6) to wirelessly transmit signals output from the at least one transceiver (signals are wirelessly transmitted from a plurality of antennas, see paragraph 0010, see Fig. 2); and
a housing that encompasses the at least one modem, the at least one processor, the at least one transceiver and at least a portion of the plurality of antennas (a housing that encompasses a modem unit, a processing unit, and at least a portion of antennas 12a, 12b, 12d, see Fig. 6). 






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the submitted art, Nakao (US Publication 2006/0105724 A1) in view of the submitted art, Shapira et al. (US Publication 2011/0273977 A1).
Regarding claim 3, Nakao discloses the method of claim 1.
Nakao may not explicitly show “the feedback information includes a plurality of link quality metrics based on a signal-to-interference-plus-noise (SINR) or an error vector magnitude (EVM) measurement for the one or more test portions.”
However, Shapira, in the same field of endeavor, teaches “the feedback information includes a plurality of link quality metrics based on a signal-to-interference-plus-noise (SINR) or an error vector magnitude (EVM) measurement for the one or more test portions (beamformee returns SINR level as an interference condition of signal streams to help the beamformer to access the interference status as it is important for the beamformer to make various decisions on transmission parameters, such as the number of spatial streams per beamformee, see paragraphs 0093-0094).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data rate determination method of Nakao to include “the feedback information includes a plurality of link quality metrics based on a signal-to-interference-plus-noise (SINR) or an error vector magnitude (EVM) measurement for the one or more test portions” as taught by Shapira so that it would allow a beamformer to make various decisions on the transmission parameters such as the number of spatial streams per beamformee (see paragraph 0093).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over the submitted art, Nakao (US Publication 2006/0105724 A1) in view of Bhattad et al. (US Publication 2012/0263247 A1).
Regarding claim 4, Nakao discloses the method of claim 1.
Nakao may not explicitly show “the first packet includes a first portion for signal and noise estimation and a second portion for interference estimation.”
However, Bhattad, in the same field of endeavor, discloses “the first packet includes a first portion for signal and noise estimation and a second portion for interference estimation (see paragraph 0045).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data rate determination method of Nakao to include “the first packet includes a first portion for signal and noise estimation and a second portion for interference estimation.” as taught by Bhattad so that it would allow a beamformer to make various decisions on the transmission parameters such as the number of spatial streams per beamformee (see paragraph 0045).
Regarding claim 5, Nakao discloses the method of claim 4.
Nakao may not explicitly show “the second portion includes one or more orthogonal frequency division multiplexed (OFDM) symbols for the link quality estimation.”
However, Bhattad teaches “the second portion includes one or more orthogonal frequency division multiplexed (OFDM) symbols for the link quality estimation. (see paragraphs 0043, 0045).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data rate determination method of Nakao to include “the first packet includes a first portion for signal and noise estimation and a second portion for interference estimation” as taught by Bhattad so that it would allow a subframe to be utilized for communications, wherein each OFDM symbol can be divided into a number of tones/subscarriers of an operating frequency such that each tone can be used to transmit at least a portion of a signal (see paragraph 0043).

Regarding claim 6, Nakao discloses the method of claim 5.
Nakao may not explicitly show “the one or more OFDM symbols of the second portion includes at least one null symbol that provides an idle measurement period during the first packet.” 
However, Bhattad teaches “the one or more OFDM symbols of the second portion includes at least one null symbol that provides an idle measurement period during the first packet (a portion of the RS tones can be selected for performing channel estimation for one or more signals, see paragraph 0048; the tones selected can be null tones, which correspond to reference signal of a second antenna port on first OFDM symbol of each subframe, see paragraph 0055).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data rate determination method of Nakao to include “the one or more OFDM symbols of the second portion includes at least one null symbol that provides an idle measurement period during the first packet” as taught by Bhattad so that it would select a tone that is known to not have interference from the macrocell base station (see paragraph 0055).

Regarding claim 7, Nakao discloses the method of claim 5.
Nakao may not explicitly show “the one or more OFDM symbols of the second portion includes at least a first OFDM symbol that has a null a first subset of tones in the first OFDM symbol.”
However, Bhattad teaches “the one or more OFDM symbols of the second portion includes at least a first OFDM symbol that has a null a first subset of tones in the first OFDM symbol.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data rate determination method of Nakao to include “the one or more OFDM symbols of the second portion includes at least one null symbol that provides an idle measurement period during the first packet” as taught by Bhattad so that it would allow a subframe to be utilized for communications, wherein each OFDM symbol can be divided into a number of tones/subscarriers of an operating frequency such that each tone can be used to transmit at least a portion of a signal (see paragraph 0043).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US Publication 2006/0105724 A1) in view of Bhattad et al. (US Publication 2012/0263247 A1), and in further view of Pi (US Publication 2010/0329374 A1).
Regarding claim 8, Nakao and Bhattad disclose the method of claim 7.
Nakao may not explicitly show “the second portion includes at least a second OFDM symbol that has a null on a second subset of tones in the second OFDM symbol, the second subset of tones different from the first subset of tones in the first OFDM symbol.”
However, Pi teaches “the second portion includes at least a second OFDM symbol that has a null on a second subset of tones in the second OFDM symbol, the second subset of tones different from the first subset of tones in the first OFDM symbol (an OFDM symbol includes a set of null subcarriers (subcarriers 0, 2, 4, 6, 8, 10, 12, 14, 16, 18) in a set of 18 contiguous subcarriers, see Fig. 15, paragraph 0127; subcarriers 1, 3, 5, 7, 9, 11, 13, 15, 17 are used for pilot signals, see Fig. 15).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data rate determination method of Nakao to include “the second portion includes at least a second OFDM symbol that has a null on a second subset of tones in the second OFDM symbol, the second subset of tones different from the first subset of tones in the first OFDM symbol” as taught by Pi so that it would allow the location of null subcarriers of an OFDM symbol of a resource block to be used for estimating interference (see paragraph 0082).

Regarding claim 9, Nakao, Bhattad, and Pi disclose the method of claim 8.
Nakao may not explicitly show “the first subset of tones includes every other tone and the second subset of tones include the other of every other tone.”
However, Pi teaches “the first subset of tones includes every other tone and the second subset of tones include the other of every other tone (subcarriers 0, 2, 4, 6, 8, 10, 12, 14, 16, 18) in a set of 18 contiguous subcarriers, see Fig. 15, paragraph 0127; subcarriers 1, 3, 5, 7, 9, 11, 13, 15, 17 are used for pilot signals, see Fig. 15).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data rate determination method of Nakao to include “the first subset of tones includes every other tone and the second subset of tones include the other of every other tone” as taught by Pi so that it would allow a MIMO midable design that scales with the number of Tx antennas when implemented by a base station BS having 4 Tx antennas (see paragraph 0127).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US Publication 2006/0105724 A1) in view of Bhattad et al. (US Publication 2012/0263247 A1), and in further view of Zhang et al. (US Publication 2012/0324315 A1).
Regarding claim 10, Nakao and Bhattad disclose the method of claim 5.
Nakao may not explicitly show “the one or more OFDM symbols of the second portion include a first OFDM symbol having a first predetermined sequence and at least a second OFDM having either a same first predetermined sequence or a second predetermined sequence.”
However, Zhang, in the same field of using and generating OFDM symbols for data transmission, teaches “the one or more OFDM symbols of the second portion include a first OFDM symbol having a first predetermined sequence and at least a second OFDM having either a same first predetermined sequence or a second predetermined sequence (short term training field STF 600 includes 10 repetitions of the sequence 602, with five sequences 602 per OFDM symbol, and with each OFDM symbol having one non-zero tone every fourth tone in the frequency domain, see paragraph 0111).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data rate determination method of Nakao to include “the one or more OFDM symbols of the second portion include a first OFDM symbol having a first predetermined sequence and at least a second OFDM having either a same first predetermined sequence or a second predetermined sequence” as taught by Zhang so that it would achieve the same sequence periodicity in normal mode short training field STF as defined in IEEE 802.11n standard (see paragraph 0111) and allow using a different encoder to generate a different number of spatial streams per OFDM symbol (see paragraph 0084).

Regarding claim 11, Nakao and Bhattad disclose the method of claim 5.
Nakao may not explicitly show “the one or more OFDM symbols of the second portion includes multiple OFDM symbols having the same predetermined sequence, wherein a quantity of the multiple OFDM symbols is based on a quantity of spatial streams in the MIMO transmission.”
However, Zhang, in the same field of using and generating OFDM symbols for data transmission, teaches “the one or more OFDM symbols of the second portion includes multiple OFDM symbols having the same predetermined sequence (short term training field STF 600 includes 10 repetitions of the sequence 602, with five sequences 602 per OFDM symbol, and with each OFDM symbol having one non-zero tone every fourth tone in the frequency domain, see paragraph 0111), and wherein a quantity of the multiple OFDM symbols is based on a quantity of spatial streams in the MIMO transmission (each OFDM symbol is associated with a certain number of spatial streams, see paragraph 0084).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data rate determination method of Nakao to include “the one or more OFDM symbols of the second portion includes multiple OFDM symbols having the same predetermined sequence, and wherein a quantity of the multiple OFDM symbols is based on a quantity of spatial streams in the MIMO transmission” as taught by Zhang so that it would achieve the same sequence periodicity in normal mode short training field STF as defined in IEEE 802.11n standard (see paragraph 0111) and allow using a different encoder to generate a different number of spatial streams per OFDM symbol (see paragraph 0084).

Claims 20, 25, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US Publication 2006/0105724 A1) in view of Shapira et al. (US Publication 2011/0273977 A1).
Regarding claim 20, Nakao discloses the method of claim 18. 
Nakao may not explicitly show “the feedback information includes a plurality of link quality metrics based on a signal-to-interference-plus-noise (SINR) or an error vector magnitude (EVM) measurement for the one or more test portions.”
However, Shapira, in the same field of endeavor, teaches “the feedback information includes a plurality of link quality metrics based on a signal-to-interference-plus-noise (SINR) or an error vector magnitude (EVM) measurement for the one or more test portions (beamformee returns SINR level as an interference condition of signal streams to help the beamformer to access the interference status as it is important for the beamformer to make various decisions on transmission parameters, such as the number of spatial streams per beamformee, see paragraphs 0093-0094).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data rate determination method of Nakao to include “the feedback information includes a plurality of link quality metrics based on a signal-to-interference-plus-noise (SINR) or an error vector magnitude (EVM) measurement for the one or more test portions” as taught by Shapira so that it would allow a beamformer to make various decisions on the transmission parameters such as the number of spatial streams per beamformee (see paragraph 0093).

Regarding claim 25, Nakao discloses the apparatus of claim 23.
Nakao may not explicitly show “the feedback information includes a plurality of link quality metrics based on a signal-to-interference-plus-noise (SINR) or an error vector magnitude (EVM) measurement for the one or more test portions.”
However, Shapira, in the same field of endeavor, teaches “the feedback information includes a plurality of link quality metrics based on a signal-to-interference-plus-noise (SINR) or an error vector magnitude (EVM) measurement for the one or more test portions (beamformee returns SINR level as an interference condition of signal streams to help the beamformer to access the interference status as it is important for the beamformer to make various decisions on transmission parameters, such as the number of spatial streams per beamformee, see paragraphs 0093-0094).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data rate determination method of Nakao to include “the feedback information includes a plurality of link quality metrics based on a signal-to-interference-plus-noise (SINR) or an error vector magnitude (EVM) measurement for the one or more test portions” as taught by Shapira so that it would allow a beamformer to make various decisions on the transmission parameters such as the number of spatial streams per beamformee (see paragraph 0093).

Regarding claim 29, Nakao also discloses the apparatus of claim 28, wherein the plurality of link quality metrics correspond to a plurality of spatial streams in the MIMO transmission (training signals correspond to MIMO-LTSs having multiple streams the number of which corresponds to the channels to be estimated, see paragraph 0129; see first MIMO-LTS and second MIMO-LTS, see paragraphs 0128-0129, Fig. 3B). 
Nakao may not explicitly show “the feedback information includes a plurality of link quality metrics based on a signal-to-interference-plus-noise (SINR) or an error vector magnitude (EVM) measurement for the one or more test portions.”
However, Shapira, in the same field of endeavor, teaches “the feedback information includes a plurality of link quality metrics based on a signal-to-interference-plus-noise (SINR) or an error vector magnitude (EVM) measurement for the one or more test portions (beamformee returns SINR level as an interference condition of signal streams to help the beamformer to access the interference status as it is important for the beamformer to make various decisions on transmission parameters, such as the number of spatial streams per beamformee, see paragraphs 0093-0094).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data rate determination method of Nakao to include “the feedback information includes a plurality of link quality metrics based on a signal-to-interference-plus-noise (SINR) or an error vector magnitude (EVM) measurement for the one or more test portions” as taught by Shapira so that it would allow a beamformer to make various decisions on the transmission parameters such as the number of spatial streams per beamformee (see paragraph 0093).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US Publication 2006/0105724 A1) in view of Bhattad et al. (US Publication 2012/0263247 A1), and in further view of Zhang et al. (US Publication 2012/0324315 A1).
Regarding claim 26, Nakao and Bhattad disclose the apparatus of claim 23.
Nakao may not explicitly show “the first packet includes multiple orthogonal frequency division multiplexed (OFDM) symbols for the link quality estimation.”
However, Bhattad teaches “the first packet includes multiple orthogonal frequency division multiplexed (OFDM) symbols for the link quality estimation (see paragraphs 0043, 0045).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data rate determination method of Nakao to include “the first packet includes multiple orthogonal frequency division multiplexed (OFDM) symbols for the link quality estimation” as taught by Bhattad so that it would allow a subframe to be utilized for communications, wherein each OFDM symbol can be divided into a number of tones/subscarriers of an operating frequency such that each tone can be used to transmit at least a portion of a signal (see paragraph 0043).

Nakao may not explicitly show “the multiple OFDM symbols have a same predetermined sequence, and wherein a quantity of the multiple OFDM symbols is based on a quantity of spatial streams in the MIMO transmission.”
However, Zhang, in the same field of using and generating OFDM symbols for data transmission, teaches “the multiple OFDM symbols have a same predetermined sequence (short term training field STF 600 includes 10 repetitions of the sequence 602, with five sequences 602 per OFDM symbol, and with each OFDM symbol having one non-zero tone every fourth tone in the frequency domain, see paragraph 0111), and wherein a quantity of the multiple OFDM symbols is based on a quantity of spatial streams in the MIMO transmission (each OFDM symbol is associated with a certain number of spatial streams, see paragraph 0084).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data rate determination method of Nakao to include “the multiple OFDM symbols have a same predetermined sequence, and wherein a quantity of the multiple OFDM symbols is based on a quantity of spatial streams in the MIMO transmission” as taught by Zhang so that it would achieve the same sequence periodicity in normal mode short training field STF as defined in IEEE 802.11n standard (see paragraph 0111) and allow using a different encoder to generate a different number of spatial streams per OFDM symbol (see paragraph 0084).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471